DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 6, 2022 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated December 9, 2021 was submitted with the request for continued examination on January 6, 2022.  Claims 1, 8, 15 and 23 were amended.  Claims 1-33 are currently pending.  Claims 8-20 have been withdrawn from consideration.
The amendments to claim 1 have overcome the rejections under 35 U.S.C. §103 of claims 1-7 and 21-33 (¶¶ 8-32 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of these claims has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-7, 21, 22, 25-28 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (“3D Fibre Reinforced Polymer Composites”, Elsevier Science Ltd., 2002, cited in previous Office Action) in view of either of Wang et al. (“Preparation of Carbon Fiber Powder-Coated Z-Pins and Experimental Study on the Mode I Delamination Toughening Properties”, Polymer Composites, Volume 37, Issue 12, pp. 3508-3515, December 2016, cited in IDS submitted December 22, 2020) or Jones (U.S. Patent No. 6,514,593, cited in previous Office Action) and further in view of Pherson (U.S. Patent Application Publication No. 2013/0161331 A1, cited in previous Office Action), Shi (German Patent Publication No. DE 20 2011 002397 U1, machine language translation provided and cited below, cited in previous Office Action) and Takemura (U.S. Patent Application Publication No. 2012/0231202 A1, cited in IDS submitted December 22, 2020).
Regarding claim 1, Tong discloses a method of fabricating a composite part (pg. 206 of Tong, fabrication of z-pinned composites), the method comprising: placing layers of reinforcement fibers over a tool to form a laminate of composite material to be cured with a first resin (pg. 206, Fig. 9.2 of Tong, uncured composite prepreg laminate placed on tool); forming a filament fastener comprising bundled fibers (pg. 206, Fig. 9.2 of Tong, pins; pg. 208 of Tong, pins made of composites including fibers such as carbon or glass fibers); coating the filament fastener with a second resin (pg. 208 of Tong, pins made of pultruded composites including a resin such as epoxy or BMI which would necessarily form a coating on the z-pins); inserting the filament fastener into the laminate through a plurality of the layers (pg. 206, Fig. 9.2 of Tong, pins inserted into prepreg laminate); and curing the filament fastener within the laminate to bind the plurality of the layers of the laminate via bonding of the first resin and the second resin to form the composite part with delamination resistance (pg. 206, Fig. 9.2 of Tong, Stage 3, cured st full ¶ of Tong, z-pinned laminates have delamination resistance).
Tong does not specifically disclose that the filament fastener comprises a core thread of bundled fibers and one or more texture elements around the bundled fibers and wherein forming the fastener comprises adding the one or more texture elements as additional material to the core thread to increase surface bonding area extending radially from the core thread.  Wang, however, discloses a physical coating method for z-pins to improve the adhesion property of the z-pin and a laminate (Abstract, ¶ spanning pp. 3508-3509 of Wang).  The coated z-pins of Wang include one or more texture elements around the bundled fibers which increase surface bonding area extending radially from the core thread (pg. 3511, FIG. 4 of Wang).  Jones discloses mechanically locking Z-pins comprising annular rings extending radially from the core of the pin (FIGS. 2 and 6 of Jones).  According to Jones, the z-pins may be made from a fiber reinforced composite material by a process such as a molding process or fused deposition technology (6:19-33 of Jones).  Also according to Jones, the Z-pins provide enhanced bonding (2:49-56 of Jones).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the coated Z-pins of Wang or the mechanically locking Z-pins of Jones in the method of Tong.  One of skill in the art would have been motivated to do so in order to improve the adhesion property of the z-pin/laminate thereby increasing the delamination resistance as taught by Wang (Abstract, ¶ spanning pp. 3508-3509 of Wang) or to enhance bonding as taught by Jones (2:49-56 of Jones).
Neither Jones nor Wang specifically disclose coating the filament fastener including the one or more texture elements with a second resin that is different from the first resin and is g than the epoxy resin of the laminate).  According to Takemura, during curing of the laminate, the resin of the pin softens making it possible to fix the pin in the hole reliably ([0029] of Takemura).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a different compatible resin (i.e., a resin having a different Tg) to coat the z-pin in the modified method.  One of skill in the art would have been motivated to do so in order to reliably fix the z-pin in the hole in the laminate as taught by Takemura ([0029] of Takemura).
Regarding claim 2, Shi discloses that inserting the filament fastener into the laminate comprises: indexing the laminate with a pressure foot ([0007] of Shi, pressure foot lowered onto material); guiding a piercing pin through the pressure foot to pierce the laminate and form a hole 
Regarding claim 5, Tong discloses that the method further comprises: inserting multiple ones of the filament fastener to join multiple laminates prior to cure to prevent delamination of the composite part (pg. 206, Fig. 9.2 of Tong, multiple pins inserted into laminate; pg. 205, end full ¶ of Tong, z-pins reduce delamination).
Regarding claim 6, Tong discloses that the method further comprises: inserting the multiple ones of the filament fastener at intersecting angles to lock plies of the laminate (pg. 218, Fig. 9.15 of Tong).
Regarding claim 7, Wang discloses that the second resin maintains an orientation of the one or more texture elements with respect to the bundled fibers (pg. 3511, Fig. 4 of Wang, resin in z-pin maintains orientation of texture elements with respect to bundled fibers of core).
Regarding claim 21, Shi discloses that: the first resin and the second resin comprise a thermoset resin ([0006] of Shi, crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing).
Regarding claim 22, Shi discloses that: the filament fastener is spooled as a continuous thread that is inserted into the laminate and then cut ([0006] of Shi, micro-rod wound onto material roller so that rods can be unrolled and integrated into the insertion device).
Regarding claim 25, Shi discloses that the core thread is non-rigid ([0006] of Shi, micro-rod wound onto roller; micro-rod would necessarily be non-rigid to be wound onto roller; partially cured rod material would necessarily have some degree of flexibility).  The examiner notes that the term “non-rigid” is not defined and would therefore encompass materials having any degree of flexibility.
Regarding claim 26, Wang discloses that the texture elements comprise fibrous material forming soft barbs (pg. 3511, FIG. 4c of Wang, carbon fiber powder coated z-pin).
Regarding claim 27, Wang discloses that the texture elements comprise chopped fibers extending radially from the core thread (pg. 3511, FIG. 4b of Wang, chopped carbon fiber powder coated z-pin has fibers extending radially from core).
Regarding claim 28, Tong discloses that the first resin comprises a thermoplastic resin (pg. 208 of Tong, Z-fibers can be inserted into thermoplastic composites) but does not specifically disclose that the second resin comprises a thermoplastic resin.  Jones, however, discloses z-pins made of a fiber reinforced thermoplastic material (5:19-21 of Jones).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a Z-pin comprising a thermoplastic resin as taught by Jones as a Z-pin for a thermoplastic composite as taught by Tong.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination 
Regarding claim 30, Jones discloses that the texture elements form a ring texture around the core thread (FIG. 2 of Jones).
Regarding claim 31, Jones discloses that the ring texture comprises annular rings (FIG. 2 of Jones).
Regarding claim 32, Jones discloses that the annular rings are molded to the core thread (6:28-33 of Jones, Z-pins made by molding process).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Tong, either of Wang or Jones and Shi, Pherson and Takemura as applied to claim 1 above and further in view of Hoffmann et al. (“Pullout performance of circumferentially notched z-pins in carbon fiber reinforced laminates”, Composites Part A, 110, pp. 197-202, May 2018, cited in previous Office Action).
Regarding claim 24, neither Tong, Wang nor Shi specifically disclose that the filament fastener includes a tip to facilitate insertion of the filament fastener into the laminate.  Hoffman, however, discloses a z-pin reinforcement with a sharpened tip to facilitate insertion into a composite laminate (pg. 198, FIG. 2, right col, 2nd full ¶ of Hoffman).  It would have been nd full ¶ of Hoffman).  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of either of Wang or Jones and further in view of Shi, Pherson and Takemura as applied to claim 1 above and further in view of Dolzinski et al. (U.S. Patent Application Publication No. 2013/0266765 A1, cited in previous Office Action).
Regarding claim 3, Shi discloses that the curing integrally embeds the filament fastener in the laminate to form a monolithic composite structure ([0006] of Shi), crosslinking occurs between the resin of the z-pin and the resin of the laminate during curing of the z-pinned laminate) but does not specifically disclose that the filament fastener and the laminate comprise a common composite material.  Similarly, regarding claim 4, Shi does not specifically disclose that the first resin and the second resin comprise a common resin material.  Dolzinski, however, discloses inserting uncured composite z-pins comprising an epoxy resin matrix into an epoxy matrix composite prepreg laminate and curing the resulting z-pinned laminate ([0044]-[0045] of Dolzinski).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use an epoxy resin for both the laminate and the z-pin (i.e., the first and second resin materials) in order to promote compatibility and crosslinking between the components as taught by Dolzinski.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of either of Wang or Jones and Shi, Pherson and Takemura as applied to claim 1 above and further in view of Grassi et al. (“Finite element analyses of mode I interlaminar delamination in z-fibre reinforced composite laminates”, Composites Science & Technology, 63, pp. 1815-1832, March 2003).
Regarding claim 23, Tong does not specifically disclose that the location, depth, and angle for installing the filament fastener in the laminate is determined by a structure analysis.  Grassi, however, discloses a finite element analysis (i.e., a structure analysis) of interlaminar fracture of z-pinned carbon fiber epoxy laminates (Abstract of Grassi).  According to Grassi, the technique can be used to design a more damage tolerant structure (Abstract of Grassi).  The analysis involved determining the effects of parameters including z-pin insertion angle (§ 3.1 of Grassi), z-pin insertion depth (§ 4.7 of Grassi) and z-pin density (§ 4.4 of Grassi).  Since z-pin density is determined by the number of z-pins in a given area (§ 4.4 of Grassi), changes in density would necessarily involve changes in the the placement or location of one or more z-pins.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to determine the location (i.e., density), depth, and angle for installing the filament fastener in the laminate by a structure analysis as taught by Grassi.  One of skill in the art would have been motivated to do so in order to design a more damage tolerant structure as taught by Grassi (Abstract of Grassi).
Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tong in view of Jones, Shi, Pherson and Takemura as applied to claims 1 and 30, respectively, above and further in view of Zhang et al. (“Experimental Study on the Performance of Twisted Fiber Reinforced Composite Z-Pin”, 21st International Conference on Composite Materials, Xi’an, 20-25th August 2017, http://www.iccm-central.org/Proceedings/ICCM21proceedings/papers/4401.pdf, cited in previous Office Action).
Regarding claim 29, Jones does not specifically disclose that the filament fastener is configured as a screw such that fibers are not broken in construction of the filament fastener.  Jones, however, discloses forming annular rings projecting radially from the z-pin core to improve bonding of composite materials (FIGS. 2 and 6 of Jones).  Zhang discloses twisted fiber reinforced Z-pins wherein the twisting produces helical grooves (i.e., texture) on the surface of the pins which improves interlaminar bonding of composite laminates using the z-pins (Abstract, Conclusion of Zhang).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the projections in Jones as helical or screw-like projections since Zhang discloses that helical grooves formed on the core of Z-pins increase interlaminar bonding.  Jones discloses using molding and fused deposition technology which would not result in fibers being broken during construction of the fastener (6:28-33 of Jones).
Regarding claim 33, Jones and Zhang suggest that the ring texture comprises a spiral that forms a helical shape around the core thread (see analysis of claim 29 above).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that the references cited in the previous Office Action, including Pherson, Tong and Shi, do not suggest using different resins for the laminate and the coating of the filament fastener (pg. 9, 2nd full ¶ of the amendment).  The Office Action, however, is now relying upon Takemura to address this limitation.  Moreover, Takemura discloses a z-pinned epoxy resin laminate wherein the epoxy resin used for the z-pin that is different than the epoxy resin used in the laminate ([0028] of Takemura).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746